      Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 1 of 52



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


CHRISTIAN SANDVIG,
et al.,

             Plaintiffs,
                                            Case No. 1:16-cv-1368 (JDB)
      v.

WILLIAM P. BARR, in his official capacity
as Attorney General of the United States,

             Defendant.




                      Defendant’s Exhibit 8:

             Deposition Transcript of John T. Lynch, Jr.
   Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 2 of 52

                                                                      Page 1
               UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF COLUMBIA
   ---------------------------------X
                                    )
   CHRISTIAN W. SANDVIG, et al.,    )
                                    )
                   Plaintiffs,      )
                                    ) Case No.
   v.                               )
                                    ) 1:16-cv-1368(JBD)
   JEFFERSON B. SESSIONS, III, in   )
   his official capacity as         )
   Attorney General of the United   )
   States,                          )
                                    )
                   Defendant.       )
                                    )
   ---------------------------------X




    30(b)(6) Deposition of the UNITED STATES DEPARTMENT
       OF JUSTICE, By And Through Its Representative,
   JOHN T. LYNCH, JR., And In His Individual Capacity
                       Washington, D.C.
               Friday, October 26, 2018 - 9:07 a.m.




Reported by:
Cindy L. Sebo, RMR, CRR, RPR, CSR,
Job no: 23337


               TransPerfect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 3 of 52

                                                                        Page 2
 1       30(b)(6) Deposition of the UNITED STATES
 2   DEPARTMENT OF JUSTICE, by and through its
 3   representative, JOHN T. LYNCH, JR., and in his
 4   individual capacity, taken by the Plaintiffs, held
 5   at the Department of Justice, 1100 L Street,
 6   Northwest, Washington, D.C. 20005, before Cindy L.
 7   Sebo, Registered Merit Court Reporter, Certified
 8   Real-Time Reporter, Registered Professional
 9   Reporter, Certified Shorthand Reporter, Certified
10   Court Reporter, Certified LiveNote Reporter,
11   Real-Time Systems Administrator, LiveDeposition
12   Authorized Reporter and Notary Public in and for
13   the District of Columbia, beginning at
14   approximately 9:07 a.m., when were present on
15   behalf of the respective parties:
16
17
18
19
20
21
22
23
24
25


                 TransPerfect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 4 of 52

                                                                        Page 3
 1                A P P E A R A N C E S:
 2     Attorney for Plaintiffs:
 3              AMERICAN CIVIL LIBERTIES UNION
 4              ESHA BHANDARI, ESQUIRE
 5              RACHEL E. GOODMAN, ESQUIRE
 6              125 Broad Street, 18th Floor
 7              New York, New York 10004
 8              212.549.2663
 9              ebhandari@aclu.org
10              rgoodman@aclu.org
11
12     Attorney for Defendant:
13              U.S. DEPARTMENT OF JUSTICE
14              DANIEL SCHWEI, ESQUIRE
15              20 Massachusetts Avenue, Northwest
16              Washington, D.C. 20001
17              202.305.8693
18              daniel.s.schwei@usdoj.gov
19                                   -and-
20              ERICA N. O'NEIL, ESQUIRE
21              1301 New York Avenue, Northwest
22              Suite 600
23              Washington, D.C. 20005
24              202.305.3813
25              erica.oneil@usdoj.gov


                 TransPerfect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
      Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 5 of 52

                                                                           Page 4
 1                   INDEX OF EXAMINATION
 2
 3    JOHN T. LYNCH, JR.
 4    EXAMINATION BY                                                PAGE
 5      Ms. Bhandari                                           9,    158
 6      Ms. Goodman                                                   91
 7      Mr. Schwei                                                   156
 8
 9                           -   -   -
10                     INDEX TO EXHIBITS
11                           -   -   -
12   (Exhibits Attached to the Original Transcript.)
13     DEPOSITION
       EXHIBIT NUMBER      DESCRIPTION                              PAGE
14
       Number 1            Notice of Deposition of United
15
                           States Department of Justice
16
                           through Designated Witnesses
17
                           Pursuant to Federal Rule of
18
                           Civil Procedure 30(b)(6)                   12
19
20
21
22
23
24
25


                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 6 of 52

                                                                         Page 5
 1                          -   -   -
 2            INDEX TO EXHIBITS         (Continued)
 3                          -   -   -
 4   DEPOSITION
     EXHIBIT NUMBER       DESCRIPTION                             PAGE
 5
     Number 2             Statement of Sujit Raman,
 6
                          Associate Deputy Attorney
 7
                          General, Department of
 8
                          Justice, Before the
 9
                          Subcommittee on Crime and
10
                          Terrorism, Committee on the
11
                          Judiciary, United States
12
                          Senate, August 21, 2018,
13
                          Bates stamped DOJ-00012
14
                          through DOJ-00025                         25
15
16   Number 3             Defendants' Supplemental
17                        Objection and Response to
18                        Plaintiffs' Interrogatory
19                        Numbers 6 and 7                           29
20
21
22
23
24
25


                 TransPerfect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 7 of 52

                                                                         Page 6
 1                          -   -   -
 2            INDEX TO EXHIBITS         (Continued)
 3                          -   -   -
 4   DEPOSITION
     EXHIBIT NUMBER       DESCRIPTION                             PAGE
 5
     Number 4             Blog, Prosecuting Privacy
 6
                          Abuses by Corporate and
 7
                          Government Insiders, by
 8
                          Caldwell, March 16, 2015,
 9
                          Bates stamped DOJ-00315
10
                          through DOJ-00316                         52
11
12   Number 5             Statement of Richard W.
13                        Downing, Acting Deputy
14                        Assistant Attorney General,
15                        Department of Justice, Before
16                        the Committee on the
17                        Judiciary, United States
18                        Senate, May 18, 2016, Bates
19                        stamped DOJ-00220 through
20                        DOJ-00230                                 70
21
     Number 6             Report of the Attorney
22
                          General's Cyber Digital Task
23
                          Force, Bates stamped
24
                          DOJ-00317 through DOJ-00472               78
25


                 TransPerfect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 8 of 52

                                                                         Page 7
 1                          -   -   -
 2            INDEX TO EXHIBITS         (Continued)
 3                          -   -   -
 4   DEPOSITION
     EXHIBIT NUMBER       DESCRIPTION                             PAGE
 5
     Number 7             Memorandum from the Attorney
 6
                          General, September 11, 2014              101
 7
 8   Number 8             Procedures for CCIPS
 9                        Consultations Regarding
10                        Charges under the Computer
11                        Fraud and Abuse Act, Revised:
12                        November 2016, Bates stamped
13                        DOJ-00007 through DOJ-00009              125
14
     Number 9             CFAA Consultation Request,
15
                          Bates stamped DOJ-00010
16
                          through DOJ-00011                        135
17
18   Number 10            Defendant's Objections and
19                        Responses to Plaintiffs' First
20                        Set of Interrogatories                   138
21
     Number 11            Memorandum Opinion                       144
22
23   Number 12            Affidavit of John T. Lynch,
24                        Jr.                                      147
25


                 TransPerfect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 9 of 52

                                                                        Page 8
 1           30(b)(6) -- JOHN T. LYNCH, JR.
 2                  P R O C E E D I N G S
 3
 4                      Washington, D.C.
 5         Friday, October 26, 2018; 9:07 a.m.
 6
 7                          -   -    -
 8                    JOHN T. LYNCH, JR.,
 9     after having been first duly sworn, was
10          examined and testified as follows:
11                          -   -    -
12                MS. BHANDARI:          Thank you very much.
13                My name is Esha Bhandari.          I'm here
14         with co-counsel, Rachel Goodman, from the
15         American Civil Liberties Union on behalf
16         of the Plaintiffs.
17                I don't know if counsel would like
18         to enter their appearance.
19                MR. SCHWEI:       Daniel Schwei from the
20         Department of Justice on behalf of
21         Defendant.     Joining me at the table is
22         Erica O'Neil, also from the Department of
23         Justice.
24
25


                 TransPerfect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 10 of 52

                                                                         Page 9
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                           -   -   -
 3        EXAMINATION BY COUNSEL FOR PLAINTIFFS
 4                           -   -   -
 5   BY MS. BHANDARI:
 6         Q.       I will be conducting approximately the
 7   first half of this deposition.         I will be asking
 8   questions in your capacity as the designated
 9   witness under Federal Rule of Civil Procedure
10   30(b)(6) for the Department of Justice.
11                  And then Rachel Goodman will be
12   conducting approximately the second half of this
13   deposition; she will ask questions in your
14   capacity as the 30(b)(6) witness.          Also, she will
15   ask questions in your individual capacity, but
16   when she does so, she will make it very clear
17   she's asking you a question in your individual
18   capacity.
19         A.       I understand.
20         Q.       Okay.   Please state and spell your
21   name for the record.
22         A.       John, J-O-H-N; Thomas, T-H-O-M-A-S;
23   Lynch, L-Y-N-C-H, Jr.
24         Q.       Thank you.
25                  And have you been deposed before?


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 11 of 52

                                                                         Page 36
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   public, is that visitor considered an insider in
 3   any way?
 4                  MR. SCHWEI:    Objection: vague.
 5   BY MS. BHANDARI:
 6         Q.       You can answer the question.
 7         A.       To the best of my -- to the best of my
 8   knowledge, when we talk about insiders, we are
 9   typically not talking about members of the public
10   approaching a Web site that is otherwise generally
11   open to the public.
12                  Usually, when we talk about
13   insiders -- and it's important to note that
14   "insiders" is not a defined term in the statute;
15   it's a term that we use to discuss different
16   classes of -- of individuals, generally
17   corresponding, but not entirely corresponding,
18   with the terms within the statute without access
19   and exceeding authorized access; the insider
20   problem is generally not what comes up when we
21   talk about Web site terms of service.
22         Q.       I want to look at another paragraph
23   later on Page 7, the same page.          This is the third
24   full paragraph.     I will read it now.        It says, The
25   narrow judicial interpretation of the term


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 12 of 52

                                                                         Page 37
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   "exceeds authorized access" in the CFAA stems from
 3   concerns that the statute potentially makes
 4   relatively trivial conduct a Federal crime.             One
 5   frequently cited hypothetical along these lines is
 6   a theoretical threat of prosecution faced by an
 7   employee who uses the Internet to check baseball
 8   scores at lunchtime, in violation of his
 9   employer's strict business-only Internet use
10   policy.     We understand the concerns of the courts,
11   and I would like to reiterate that the Department
12   of Justice has no interest in prosecuting harmless
13   violations of use restrictions like these.
14                  Did I read that correctly?
15         A.       You did.
16         Q.       Is this an accurate statement of the
17   Department of Justice's position regarding the
18   scope of "exceeds authorized access" in the CFAA?
19                  MR. SCHWEI:     Objection.
20                  MS. BHANDARI:     I will rephrase
21         that.
22   BY MS. BHANDARI:
23         Q.       Is this an accurate -- sorry.
24                  Is this an accurate statement of the
25   Department of Justice's interests in not using the


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 13 of 52

                                                                         Page 38
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   "exceeds authorized access" prong in the CFAA to
 3   makes relatively trivial conduct a Federal crime?
 4                  MR. SCHWEI:    Objection:
 5         mischaracterizes the paragraph.
 6   BY MS. BHANDARI:
 7         Q.       You can answer.
 8         A.       It is not a statement relating to the
 9   scope of the crime.      It is a statement regarding
10   our interests in prosecution of those -- of
11   certain sorts of Computer Fraud and Abuse
12   Act violations.
13         Q.       Does the Department of Justice have
14   any interest in prosecuting -- I quote --
15   Relatively trivial conduct, under the CFAA?
16                  MR. SCHWEI:    Objection: calls for
17         speculation.
18   BY MS. BHANDARI:
19         Q.       You can answer the question.
20         A.       I would just point to -- to the
21   statement, The Department of Justice has no
22   interest in prosecuting harmless violations of use
23   violations [sic] like these.
24         Q.       Okay.   And is that an accurate
25   statement of the Department of Justice's position?


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 14 of 52

                                                                         Page 39
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         A.       It is -- the statement is the
 3   statement of the Department of Justice, and it is
 4   an accurate position -- it is an accurate
 5   description of our interests in prosecuting
 6   harmless violations of use restrictions.
 7         Q.       Can you describe harmless violations
 8   of use restrictions?
 9                  MR. SCHWEI:     Objection.     This goes
10         beyond the scope of the areas of inquiry
11         which asks about interests in terms of
12         service violations relating to --
13         relating to false or misleading
14         information or in creation of fictitious
15         user accounts, not cataloging all
16         possible interests in various types of
17         terms of service.
18                  MS. BHANDARI:     I think that since
19         the Plaintiffs claim that their terms of
20         service violations are harmless or
21         trivial, it's within the areas of inquiry
22         to ask what the Department of Justice
23         considers harmless or trivial violations
24         of use restrictions or Web site terms of
25         service.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 15 of 52

                                                                         Page 40
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  I will read back my question.
 3   BY MS. BHANDARI:
 4         Q.       Can you describe harmless violations
 5   of use restrictions?
 6         A.       I am not able to catalog all harmless
 7   violations of use restrictions.          One was obviously
 8   given in the testimony that you read to me.             But
 9   as a general matter, terms of use restrictions are
10   ones that do not necessarily have a connection to
11   access restrictions.       They're, instead, providing
12   rules about how the computer may be used, as
13   opposed to information that could be accessed on
14   the computer.
15                  And, second, as stated in the -- as
16   the example shows, the relative loss to the
17   employer is minimal.       There's perhaps some loss of
18   employee time or, you know, use of resources, but,
19   in general, the employer doesn't suffer a mon -- a
20   significant monetary loss.        And so things like
21   check baseball scores or perhaps checking employee
22   e-mail or personal e-mail at -- during a lunch
23   break, there are maybe situations in which those
24   are prohibited activities, and there may be very
25   good reasons behind them.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 16 of 52

                                                                         Page 41
 1            30(b)(6) -- JOHN T. LYNCH, JR.
 2                 For example, I think the situation in
 3   which maybe a Department of Justice employee or a
 4   employee in a white-collar business, you know,
 5   checks baseball scores from their terminal might
 6   be considered relatively harmless.          If, for some
 7   reason, a nuclear power plant employee were to
 8   undertake the same activity from a nuclear control
 9   terminal, that would probably be a much more
10   serious -- that would be probably a much more
11   serious restriction.       And, in general, employment
12   agreements and the -- the -- the enforcement of
13   such reflect the differences in those -- in those
14   situations.
15                 So it's hard for me to say there is a
16   strict rule about baseball scores that would apply
17   in every employment context or every use context;
18   but, in general, there is a -- the Department has
19   stated that it -- that where it's sort of
20   incidental use, the use does not place the
21   employer's computer systems or networks into
22   significant jeopardy and it's a overall minimal
23   loss to the -- or the minimal imposition on the
24   employer, that those are not the kinds of things
25   that the Department is going to be concerned


                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 17 of 52

                                                                         Page 42
 1                 30(b)(6) -- JOHN T. LYNCH, JR.
 2   about.
 3            Q.       So sticking with the baseball scores
 4   example that you've been discussing and that's
 5   mentioned in the testimony of Sujit Raman, when
 6   the Department of Justice considers harmless
 7   violations of use restrictions, there may be some
 8   minimal loss to the employer included in that; is
 9   that correct?
10                     MR. SCHWEI:     Objection:
11            hypothetical; calls for speculation.
12   BY MS. BHANDARI:
13            Q.       So when you were describing minimal
14   loss to the employer, can you describe the types
15   of minimal loss that you were discussing?
16            A.       And this is -- this is, again, an
17   interest -- I'm speaking of our interests, not a
18   statement of the law, just to preface that --
19            Q.       I understand.
20            A.       -- my -- my -- my -- yes, if there is
21   a -- if the employer does not suffer significant
22   monetary loss or significant loss in time or have
23   their systems placed in significant risk of being
24   breached as a result of the conduct, first of all,
25   the Department probably isn't going to hear about


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 18 of 52

                                                                         Page 43
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   it because that is usually handled internally by
 3   the organization; and, second, if we did learn of
 4   it, it would be unlikely that we would prioritize
 5   that type of prosecution.
 6         Q.       And why is that?      If an employer came
 7   to you with a complaint about this type of minimal
 8   loss that you're describing, why would the
 9   Department not prioritize prosecuting that?
10         A.       Because we have limited resources and
11   we want to focus those resources on circumstances
12   where there is a significant loss to the victim or
13   where there is an important deterrence value from
14   the prosecution; you know, for example, in the
15   insider -- the insider prosecutions where an
16   insider, for example, disclosed or harmed their
17   employer's computer system through intentional
18   conduct or intentional access to information that
19   they were not authorized to access.
20         Q.       I want to ask about some language
21   later down in the same page, Page 7 of Exhibit 2.
22                  In the following paragraph, it says,
23   Over the last several years, numerous Department
24   of Justice officials have called on Congress to
25   address this issue in a manner that would maintain


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 19 of 52

                                                                         Page 44
 1               30(b)(6) -- JOHN T. LYNCH, JR.
 2   the law's key privacy-protecting function while
 3   ensuring that trivial violations of things, like a
 4   Web site's terms of service, do not constitute
 5   Federal crimes.
 6                   Did I read that correctly?
 7          A.       You did.
 8          Q.       Is that an accurate statement of the
 9   Department of Justice's position?
10                   MR. SCHWEI:   Objection: vague.
11   BY MS. BHANDARI:
12          Q.       You can answer.
13          A.       It is a -- it is a statement -- it is
14   a correct statement of the Department of Justice's
15   statements to Congress relating to potential
16   amendments of the Computer Fraud and Abuse Act,
17   yes.
18          Q.       Can you describe what is meant in this
19   sentence by "trivial violations of things, like a
20   Web site's terms of service"?
21                   MR. SCHWEI:   Objection: vague; and
22          calls for him to catalog every possible
23          example.
24   BY MS. BHANDARI:
25          Q.       You can answer the question.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 20 of 52

                                                                         Page 45
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         A.       I am not going to be able to catalog
 3   all possible violations, but Web sites often have
 4   a number of rules in their terms of service about
 5   how the -- the -- the site can be -- or can or
 6   should be accessed.      Some are -- some of them are
 7   actual access restrictions that state you can't
 8   access the system except if you are in a
 9   particular category; for example, unless you are a
10   paying customer, you're not allowed to access --
11   access the Web site.
12                  Relatively trivial violations might
13   include nonaccess restrictions; for example, a
14   Web site might have a -- a term of service that
15   says you must be civil and polite in your
16   discourse on this -- on this Web site, but that's
17   not in the access violation, but it may be a
18   violation of the terms of use if somebody is, in
19   the opinion of the Web site owner, not
20   sufficiently polite.
21                  That would probably be not -- that
22   would be probably -- that would be an example of a
23   relatively trivial violation of a terms of use of
24   the -- of that particular Web site.
25         Q.       If a Web site has a term of service


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 21 of 52

                                                                         Page 46
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   that says you can't provide any false information
 3   on the Web site, is that a relatively trivial
 4   violation?
 5                  MR. SCHWEI:     Objection:
 6         hypothetical; and vague.
 7                  MS. BHANDARI:     The question about
 8         whether terms of service prohibiting
 9         false information is trivial or not is at
10         the heart of the Government's interests
11         in prosecuting such violations.
12   BY MS. BHANDARI:
13         Q.       So you can answer the question.
14         A.       The answer to the question
15   specifically with regard to false information is
16   going to depend on the type of Web site and the --
17   and the terms of use of a particular Web site.
18                  Some Web sites that have very
19   relatively lax restrictions on providing false
20   information, perhaps dating Web sites or Twitter,
21   in some cases might be; I think those would be
22   considered to be in the more trivial category.
23                  You may have other Web sites, for
24   example, Web sites for which you are interacting
25   with a bank and the bank has to know your customer


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 22 of 52

                                                                         Page 47
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   requirements, and so providing false information
 3   in that context would probably be analyzed
 4   differently in that.
 5                  But there are definitely -- there is
 6   definitely, in the Department's analysis of where
 7   to place its priorities, some analysis of the type
 8   of Web site and the -- and the context in which
 9   false information might be given before we
10   were -- before we would make a prosecution
11   decision in that -- in that respect.
12         Q.       Why would a false information
13   prohibition on a Web site, such as Twitter or a
14   dating Web site, be relatively trivial?
15                  MR. SCHWEI:     Objection: vague;
16         hypothetical; and going outside the areas
17         of inquiry.
18                  MS. BHANDARI:     The question about
19         what makes terms of service prohibiting
20         false information trivial or not is at
21         the heart of the issue in this case.
22   BY MS. BHANDARI:
23         Q.       You can answer the question.
24         A.       Those were by way of example, but
25   different Web sites have different tolerances


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 23 of 52

                                                                         Page 48
 1            30(b)(6) -- JOHN T. LYNCH, JR.
 2   for -- for false information to be placed on them
 3   and different expectations by the public for which
 4   false information might be presented.
 5                 I think both the Department and, in
 6   some cases, courts have recognized that there
 7   are -- that, for example, on a dating Web site,
 8   somebody might not be 100 percent truthful about
 9   facts about themselves.       In some -- I think in
10   most cases, those would be considered harmless.
11   If you, for example, said you weighed 220 pounds
12   and you, in fact, weighed 250 pounds, somebody
13   might -- that might be considered within sort of
14   the realm of -- of acceptable false information.
15                 Again, there are other types of --
16   there are other circumstances in which false
17   information may be presented to a different sort
18   of Web site where the presentation of false
19   information may be very significant, for example,
20   employment or banking or financial records in
21   which accuracy is more important.
22                 And there are, I think, a wide range
23   of Web sites out there, and I was just giving you
24   an example of a couple of Web sites where there
25   seemed to be more -- both a tolerance by the


                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 24 of 52

                                                                         Page 49
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   company up until now and the public for a certain
 3   amount of false information.
 4         Q.       So taking the example of the type of
 5   lie that someone might make on a dating Web site,
 6   is it the Department of Justice's position that
 7   that is relatively harmless, even though other
 8   users of the dating Web site might be aggrieved by
 9   those violations of terms of service?
10                  MR. SCHWEI:    Objection: vague;
11         hypothetical; and outside the areas of
12         inquiry.
13   BY MS. BHANDARI:
14         Q.       I'll rephrase the question.
15                  When you're giving your example of the
16   type of lie that someone might commonly engage in
17   on a dating Web site, are there potential harms to
18   other users of the Web site who interact with the
19   lying user?
20                  MR. SCHWEI:    Objection --
21                  THE WITNESS:     Yes --
22                  MR. SCHWEI:    -- hypothetical.
23   BY MS. BHANDARI:
24         Q.       You can answer the question.
25         A.       -- yes, there are potential harms to


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 25 of 52

                                                                         Page 50
 1                30(b)(6) -- JOHN T. LYNCH, JR.
 2   someone who is interacting with the -- with the
 3   user.    Those can range from relatively minor:
 4   They are upset with the Web site, that -- that the
 5   Web site is not presenting accurate profiles of
 6   individuals, or they may decide not to use that
 7   Web site anymore.
 8                    It can go all the way over into fairly
 9   serious conduct in which somebody believes they're
10   meeting with a person with one name and they're,
11   in fact, meeting with someone else.           And if there
12   is, for example, stalking behavior that results
13   from that, it may make it harder for the person to
14   identify the person that is now stalking them,
15   having met them through the Web site.
16                    So there's going to be, even within a
17   dating Web site, a range of conduct and a range of
18   dangers from the presentation of false
19   information.
20           Q.       And how would the Department of
21   Justice go about evaluating whether the range of
22   harm falls on the side of relatively trivial
23   violations of a Web site terms of service versus
24   not?
25                    MR. SCHWEI:   Objection.     That's


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 26 of 52

                                                                         Page 55
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  For example, a limitation could be put
 3   into the CFAA making clear that in order to
 4   constitute a crime under the new insider
 5   provision, not only must an offender access a
 6   protected computer in excess of authorization and
 7   obtain information, but the information must be
 8   worth 5,000 or more, the access must be in
 9   furtherance of a separate felony offense or the
10   information must be stored on a Government
11   computer.
12                  Did I read that correctly?
13         A.       You did.
14         Q.       And is this an accurate statement of
15   what the Department of Justice is proposing to
16   reform 1030(a)(2)(C) as?
17                  MR. SCHWEI:     Objection.
18                  MS. BHANDARI:     Scratch that.      I'll
19         reword it.
20   BY MS. BHANDARI:
21         Q.       Is this an accurate statement of the
22   Department of Justice's current position on how
23   Section 1030(a)(2)(C) should be amended?
24         A.       It's a statement of the Department of
25   Justice's position on how it could be amended and


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 27 of 52

                                                                         Page 56
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   one possible -- one possible mechanism for
 3   accounting for the legitimate current concerns
 4   that have been raised by and are discussed above
 5   in this testimony.
 6                  And so it is one -- it is one possible
 7   means for -- it is one possible means for amending
 8   the -- the statute and one that I think I can say
 9   that we are -- we have stated that we would be
10   willing to explore with Congress as part of an
11   overall package of amendments.
12         Q.       And has this proposed list of
13   amendments been suggested because the Department
14   of Justice doesn't have an interest in
15   prosecutions under Section 1030(a)(2)(C) that
16   don't meet these requirements?
17                  MR. SCHWEI:    Objection.      It's
18         asking for the motivation of the
19         Department of Justice in making
20         legislative recommendations, which would
21         be deliberative.
22                  So I instruct the witness not to
23         answer.
24   BY MS. BHANDARI:
25         Q.       Are there any other proposed


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 28 of 52

                                                                         Page 57
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   amendments that the Department of Justice has
 3   publicly stated regarding Section 1030(a)(2)(C)?
 4         A.       Yes.   This testimony, itself,
 5   describes potential changes to the law that would
 6   clarify that -- the definition of "exceeds
 7   authorized access."
 8                  I think this statement at -- that you
 9   just read relating to the limitation would be a
10   countervailing potential legislative change, and
11   so I think that when you read the testimony and
12   put it all together, it would -- it would not be
13   a -- it should not be looked at as individuated,
14   that we would be very happy if only one or was --
15   was -- was put in.
16                  But we've identified a problem with
17   our prosecution that has come from Court
18   decisions, and the problem is stated -- the
19   problem for the Department is stated in the top of
20   Page 7, one means of providing reassurance to
21   those who may be concerned about the Department's
22   enforcement under revised version of -- as we
23   suggest, in general terms at the top of Page 7,
24   would be stated in this possible limitation that
25   we state.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 29 of 52

                                                                         Page 58
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  So it is a testimonial statement of, I
 3   think, both sides of that potential -- that
 4   potential discussion.        And I don't think the
 5   Department has proposed one without the other.
 6         Q.       Okay.   I want to ask about, again, the
 7   proposed amendment at the bottom of Page 7 and,
 8   specifically, the suggestion that
 9   Section 1030(a)(2)(C) could be amended to require
10   accessing a protected computer in excess of
11   authorization and obtaining information worth
12   5,000 or more.
13                  How would the value of $5,000 worth of
14   information be calculated?
15                  MR. SCHWEI:     Objection: calls for
16         speculation; hypothetical; going beyond
17         the areas of inquiry designated in the
18         30(b)(6) notice.
19                  MS. BHANDARI:     I think the meaning
20         of the proposed amendment is relevant to
21         how the Department of Justice evaluates
22         harm stemming from 1030(a)(2)(C)
23         violations.
24   BY MS. BHANDARI:
25         Q.       You can answer the question.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 30 of 52

                                                                         Page 74
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   is not at risk of criminal prosecution.
 3                  I am asking whether some conduct of
 4   security researchers is at risk of prosecution
 5   under Section 1030(a)(2)(C).
 6                  MR. SCHWEI:    So objection: vague;
 7         lack of foundation; and to the extent it
 8         calls for a prediction of the likelihood
 9         of prosecution as to hypothetical
10         security researchers, that's a
11         hypothetical, and also deliberative.
12                  So I will instruct the witness not
13         to answer.
14   BY MS. BHANDARI:
15         Q.       So I'm not asking about charging
16   decision.     I'm just asking whether some security
17   researchers have to violate Web site terms of
18   service in the course of their research, in your
19   experience.
20                  MR. SCHWEI:    Objection: vague;
21         hypothetical; and outside the areas of
22         inquiry; and calls for a legal
23         conclusion.
24   BY MS. BHANDARI:
25         Q.       Okay.   So I'm going to ask you this in


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 31 of 52

                                                                         Page 75
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   your individual capacity.        So to be very clear
 3   right now, not as a 30(b)(6) witness, but in your
 4   individual capacity, based on your experience, do
 5   some security researchers have to violate Web site
 6   terms of service in the course of their research?
 7                  MR. SCHWEI:    Objection: vague; and
 8         lack of foundation -- he's not a security
 9         researcher --
10   BY MS. BHANDARI:
11         Q.       You can answer --
12                  MR. SCHWEI:    -- and hypothetical.
13   BY MS. BHANDARI:
14         Q.       -- you can answer the question.
15         A.       As an answer, the -- I have concern
16   about the word "have to."        I think it is correct
17   that security researchers, to my knowledge -- to
18   my personal knowledge, have, in fact, violated the
19   Computer Fraud and Abuse Act in the course of
20   their research.
21                  It's hard for me to say whether they
22   had to do so, because I don't know if there was an
23   alternate means of getting the information that
24   they were seeking or the research that they were
25   doing or whether that was even a proper research


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 32 of 52

                                                                         Page 76
 1                 30(b)(6) -- JOHN T. LYNCH, JR.
 2   topic.
 3                     But I do know that there are computer
 4   security researchers who have been concerned about
 5   the violation of the Computer Fraud and Abuse Act
 6   and some who have -- some people who have at least
 7   called themselves security researchers who have
 8   been prosecuted under the Computer Fraud and Abuse
 9   Act.
10                     But whether they had to do so, I
11   don't -- that -- that, I'm really unable to
12   speculate about that.
13            Q.       And did some of those security
14   researchers violate Web site terms of service?
15                     MR. SCHWEI:     Objection.
16                     Are we still in the individual
17            capacity?
18                     MS. BHANDARI:     Yes.   I'll be clear.
19   BY MS. BHANDARI:
20            Q.       In your individual capacity -- in your
21   experience, have some security researchers
22   violated Web site terms of service?
23                     MR. SCHWEI:     Objection: vague; and
24            lack of foundation.
25


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 33 of 52

                                                                         Page 77
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   BY MS. BHANDARI:
 3         Q.       You can answer the question.
 4         A.       Okay.   I don't know specifically the
 5   answer to the question.        I have read about cases
 6   where security researchers have either been
 7   prosecuted or have expressed concern about
 8   prosecution, and one of the issues at -- that is
 9   discussed in the press reporting of those cases is
10   the terms of -- the terms of service.           And I have
11   seen cases where people purporting to be security
12   researchers have -- where the terms of service of
13   the Web site have been at issue in the case.
14         Q.       And I want to return to asking you
15   questions in your capacity as the designated
16   witness under FRCP 30(b)(6).
17         A.       Yes.
18         Q.       Okay.   I'd like to turn to the report
19   of the Attorney General's Cyber-Digital Task
20   Force, which is Bates stamped DOJ-00317 to
21   DOJ-00471.
22                  MS. BHANDARI:     And I'd like to
23         designate this as Exhibit 6, titled
24         Report of the Attorney General's
25         Cyber-Digital Task Force.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 34 of 52

                                                                         Page 90
 1               30(b)(6) -- JOHN T. LYNCH, JR.
 2   BY MS. BHANDARI:
 3          Q.       I'll ask you this in your individual
 4   capacity.
 5                   And based on your experience with the
 6   Department of Justice, would -- would any of the
 7   Government interests that are identified in
 8   response to Interrogatory Number 6 be implicated
 9   when a user creates a social media profile using
10   false information on a Web site, such as Twitter?
11                   MR. SCHWEI:     Objection: vague;
12          hypothetical; and lack of foundation
13          about whether the situation you're
14          describing is even responsive to the
15          interrogatory.
16   BY MS. BHANDARI:
17          Q.       You can answer the question.
18          A.       Yes.    I think all or almost all of
19   these could be implicated by a parity account,
20   yes.
21          Q.       Okay.
22                   MS. BHANDARI:     I will turn it over
23          to Rachel Goodman.
24                   THE WITNESS:     Okay.
25                   MS. BHANDARI:     Just to be clear,


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 35 of 52

                                                                     Page 100
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   responsibility for prosecution involving the CFAA,
 3   is CCIPS brought in to consult on those
 4   prosecutions as a matter of policy?
 5         A.       Generally, under the intake and
 6   charging policy, CCIPS would be consulted under
 7   those -- should be consulted under those -- under
 8   that -- under that policy in the same way that we
 9   would be consulted under -- by a U.S. Attorney's
10   office in that case.       CCIPS would have a
11   consultation role in those -- in those cases.
12         Q.       Are you aware of any instances since
13   the charging policy went into effect where that
14   consultation with CCIPS has not occurred?
15         A.       I am.    There have been times when both
16   U.S. Attorneys' offices, and there may have been a
17   time -- I don't recall specifically -- with a
18   Criminal Division component where somebody was not
19   aware of the policy and did not specifically
20   consult with us.       But as -- it is a policy, and it
21   is something that we encourage and have made known
22   to the -- to the community and continue to -- to
23   make known to the community so that we get kind of
24   consulted on -- on these -- as a regular matter.
25         Q.       Let's turn to that charging policy,


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 36 of 52

                                                                     Page 113
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         but there is -- there is no superseding
 3         document that relates to this particular
 4         memorandum.      But all of those policies
 5         must be considered before bringing --
 6         bringing that charge.
 7   BY MS. GOODMAN:
 8         Q.       With that understanding, does this
 9   memorandum represent DOJ's current policy for
10   charging CFAA violations?
11         A.       Yes.
12         Q.       Does -- does the Attorney General have
13   the authority to withdraw or amend the memorandum?
14                  MR. SCHWEI:    Objection: outside the
15         areas of inquiry; calls for a legal
16         conclusion.
17                  But you can answer.
18                  THE WITNESS:     My understanding is,
19         it is an Attorney General policy that
20         remains in effect until rescinded.            A
21         future Attorney General could choose to
22         rescind it.      To my knowledge, that has
23         not happened.
24   BY MS. GOODMAN:
25         Q.       I want to draw your attention to the


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 37 of 52

                                                                     Page 123
 1                 30(b)(6) -- JOHN T. LYNCH, JR.
 2            speculation; and outside the areas of
 3            inquiry.     But . . .
 4                     THE WITNESS:    Not necessarily.
 5            That's correct.
 6   BY MS. GOODMAN:
 7            Q.       So let's move on to the charging
 8   consultation described under Section 3 on Page 6
 9   there.        I'll introduce the exhibit that gives a
10   bit more detail about what the charging
11   consultation consists of in a moment.
12                     And you began to address my question a
13   moment ago, but at what point in an investigation
14   is a charging consultation required?
15            A.       Going to the -- to the language, it
16   says, With respect to charging decisions, this
17   would happen -- as we discussed at the beginning
18   of the discussion about what a charging document
19   was, it would happen -- the expectation would
20   happen before one of those charging documents was
21   prepared and filed.
22            Q.       I think you answered this question
23   before, but let me just clarify.
24                     A charging consultation would occur
25   before the Department of Justice proposed a plea


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 38 of 52

                                                                     Page 124
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   agreement?
 3         A.       The expectation is, yes,
 4   that that -- that that would be something that
 5   would happen before -- before a plea agreement,
 6   because a plea agreement, by its nature, requires
 7   a charge and then an agreement to plead guilty to
 8   that charge.
 9         Q.       Are you aware of instances in which
10   the required charging consultation has not
11   happened by that point?
12         A.       I am not aware of -- I am aware of the
13   circumstances in which -- the policy where we
14   found that the policy did not -- was not followed
15   in a particular case, and they may come to us
16   postdoc or, you know, we may find out about it in
17   the newspaper, and -- and that might be the way
18   that we do an inquiry about it.
19                  You know -- as I stated before, we try
20   to emphasize the policy to CHIPs.          It is not --
21   and I think CHIPs uniformly follow it, and they're
22   aware of it, but there may be people who are
23   outside that community who may just not be aware
24   that this policy exists and err by not -- by not
25   consulting beforehand.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 39 of 52

                                                                     Page 125
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  So I am aware of circumstances.          We
 3   try to minimize them, but they have occurred, yes.
 4                  MS. GOODMAN:       I'm going to
 5         introduce another exhibit here.            This
 6         would be Exhibit 8.
 7                             -   -    -
 8                  (Deposition Exhibit Number 8,
 9                   Procedures for CCIPS Consultations
10                   Regarding Charges under the
11                   Computer Fraud and Abuse Act,
12                   Revised November 2016, Bates
13                   stamped DOJ-00007 through
14                   DOJ-00009, marked for
15                   identification, as of this date.)
16                             -   -    -
17   BY MS. GOODMAN:
18         Q.       Exhibit 8 is entitled Procedures for
19   CCIPS Consultations Regarding Charges under the
20   Computer Fraud and Abuse Act, Revised:
21   November 2016.
22                  Did I read that correctly?
23         A.       You did.
24         Q.       Are you familiar with this document?
25         A.       I am.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 40 of 52

                                                                     Page 132
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  Do the recordkeeping requirements here
 3   give CCIPS a comprehensive record of CFAA charges
 4   brought throughout DOJ?
 5                  MR. SCHWEI:    Objection: outside the
 6         areas of inquiry; and lack of foundation.
 7   BY MS. GOODMAN:
 8         Q.       You can answer.
 9         A.       Okay.
10                  I guess I would not be able to say
11   that it is a comprehensive record because I am
12   not -- I'm aware that it is not -- as I testified
13   previously in this deposition, that I'm aware of
14   instances where consultations didn't occur; there
15   may be, also, charges where I haven't found out
16   yet that a consultation hadn't occurred.
17                  So I wouldn't be able to say that this
18   is a comprehensive in the sense of every single
19   consultation that has taken place, but I think it
20   is a reasonable record of the consultations that
21   we have undertaken.
22         Q.       Would you say that since 2014, when
23   the memorandum and CCIPS's recordkeeping
24   requirements went into effect, you've had a much
25   more comprehensive or closer-to-comprehensive


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 41 of 52

                                                                     Page 133
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   record than you did prior to the implementation of
 3   those guidelines?
 4                  MR. SCHWEI:     Objection: outside the
 5         areas of inquiry; calls for speculation;
 6         lack of foundation.
 7   BY MS. GOODMAN:
 8         Q.       I'll ask you to answer in your
 9   personal capacity.
10                  MR. SCHWEI:     So same objections.
11                  But go ahead.
12                  THE WITNESS:     Prior to 2014, we
13         were often consulted on these matters,
14         and so we had a pretty good understanding
15         of what was happening before 2014, post
16         2014, because there was a procedure in
17         place.
18                  I guess my personal experience has
19         been there has been -- that I'm -- it's
20         probably better and closer to
21         comprehensive, but I don't think either
22         were night and day.        I think that they
23         were -- we were consulted voluntarily on
24         a lot of things before 2014, and post
25         2014, we should be consulted on


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 42 of 52

                                                                     Page 134
 1            30(b)(6) -- JOHN T. LYNCH, JR.
 2         everything; but as I've said, I'm aware
 3         of situations in which we haven't been
 4         consulted.
 5                  MS. GOODMAN:       I'm about to
 6         introduce another exhibit.          I just want
 7         to back up for a second and say, it's
 8         noon; my guess is that I have about
 9         another hour; and there may be a little
10         bit of cleanup at the end.
11                  I think our preference would be to
12         push through.
13                  Is that okay with everyone
14         timing-wise, lunch-wise?
15                  THE WITNESS:       That is -- that is
16         okay.     I want more water, though.
17                  MS. GOODMAN:       Should we take a
18         break?
19                  MR. SCHWEI:       Let's take a five-,
20         10-minute break.
21                           -    -    -
22                  (Whereupon, a recess was taken from
23                   11:53 a.m. to 12:01 p.m.)
24                           -    -    -
25                  MS. GOODMAN:       I'm going to mark


                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 43 of 52

                                                                     Page 137
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   authorized access case is going to fit that
 3   category, but I think this was intended to be sort
 4   of a general jog, that it might be one of the
 5   areas where there is answer -- because there's a
 6   circuit split on -- on the question of exceeding
 7   authorized access and -- and purpose-based
 8   restrictions.
 9                  So this is something we try to look
10   for in -- as -- as a general matter of
11   consultation.
12         Q.       Put that exhibit away.
13                  Now I want to discuss past charges
14   under 1030(a)(2)(C) a little bit.
15                  Since June 29th, 2015, the date we've
16   agreed upon in the deposition notice, has DOJ
17   sought charges under 1030(a)(2)(C) for violation
18   of Web site or platform terms of service?
19                  MR. SCHWEI:    Objection: vague; and
20         outside the areas of inquiry.
21                  But you can answer.
22                  MS. GOODMAN:     In what way is it
23         outside the areas of inquiry?
24                  MR. SCHWEI:    I think the areas of
25         inquiry says "harmless terms of service


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 44 of 52

                                                                     Page 138
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         violations."      I think your question was
 3         simply "terms of service."
 4                  MS. GOODMAN:       Okay.
 5   BY MS. GOODMAN:
 6         Q.       You can answer the question as I
 7   originally phrased it.
 8         A.       My -- my answer on this is, I'm going
 9   to point to the statement in Interrogatory
10   Number 4 on Page 7, if you want to introduce that.
11                  MS. GOODMAN:       We didn't introduce
12         those previously, I see.
13                  THE WITNESS:       Not -- you introduced
14         something, I don't know.
15                  MS. GOODMAN:       So we can mark this
16         as Exhibit 10.
17   BY MS. GOODMAN:
18         Q.       Mr. Lynch, would you mind handing your
19   copy over to be marked?
20         A.       Sure.
21                            -    -    -
22                  (Deposition Exhibit Number 10,
23                   Defendant's Objections and
24                   Responses to Plaintiffs' First Set
25                   of Interrogatories, marked for


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 45 of 52

                                                                     Page 139
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                   identification, as of this date.)
 3                            -    -    -
 4                  THE WITNESS:       With respect to
 5         Exhibit 10, on Page 7, my -- my answer is
 6         that CCIPS has reviewed its records, and
 7         we did not identify any responsive
 8         documents to the question posed as
 9         Interrogatory Number 4, which asked for
10         Any and all indictments of any of the
11         individual's response -- identified in
12         the response to Interrogatory Number 3,
13         basically, Deponent Department of Justice
14         persons, issued for violation of what --
15         a Web site or platform or service.
16                  That is the -- that is the
17         Department's answer on that and my answer
18         on that.
19   BY MS. GOODMAN:
20         Q.       Okay.   Just to clarify, the question
21   I'm asking here is slightly broader than the
22   question about indictments in the interrogatory.
23         A.       Okay.
24         Q.       And it may be that -- that you -- that
25   the answer is the same, but I'm asking with


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 46 of 52

                                                                     Page 140
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   respect to the three categories that we discussed
 3   at the beginning of my section of the deposition:
 4   complaints, informations and indictments.
 5         A.       Can I -- can I consult just to ensure
 6   that as a 30(b)(6) matter, I present the
 7   appropriate decision for -- or the interrogatory?
 8                  MS. GOODMAN:     Sure.
 9                  (Counsel and witness confer.)
10                  THE WITNESS:     Thank you for the
11         opportunity to consult.
12                  For Web site indictments,
13         informations and complaints, I'm unaware
14         of any indictments brought within the
15         relevant time period.
16   BY MS. GOODMAN:
17         Q.       Now I'm going to ask you some
18   questions about two past CFAA prosecutions from
19   before that time period, United States versus
20   Lowson and United States versus Drew.
21         A.       Okay.
22         Q.       So, first, with respect to Drew, did
23   the 1030(a)(2)(C) charge there involve a violation
24   of Web site terms of service?
25         A.       To the best of my understanding, it --


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 47 of 52

                                                                     Page 147
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   stated before, you mean in our discussion of the
 3   comprehensiveness of the recordkeeping
 4   requirements?
 5         A.       That -- that is correct.
 6         Q.       Then I'll introduce as Exhibit 12 what
 7   I expect you are familiar with, which is the
 8   affidavit of John T. Lynch, Jr.
 9                            -    -   -
10                  (Deposition Exhibit Number 12,
11                   Affidavit of John T. Lynch, Jr.,
12                   marked for identification, as of
13                   this date.)
14                            -    -   -
15   BY MS. GOODMAN:
16         Q.       So we're looking at the affidavit of
17   John T. Lynch, Jr., filed as ECF Number 21-1 in
18   this matter on October 27th, 2017.
19                  Did you review the affidavit in
20   preparation for this deposition?
21         A.       I did.
22         Q.       Speaking in your capacity as a
23   representative of the Department of Justice, is
24   there any statement in this affidavit that you
25   wish to correct or withdraw?


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 48 of 52

                                                                     Page 148
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  MR. SCHWEI:     Objection: outside the
 3         areas of inquiry.
 4                  But you can answer.
 5                  THE WITNESS:     I have reviewed this.
 6         I believed it was true at the time I
 7         stated it.     I believe it is true now.
 8         There's no statement that I would wish to
 9         withdraw or correct.
10   BY MS. GOODMAN:
11         Q.       Let me draw your attention to
12   Paragraph 9 of the affidavit, which begins -- I'm
13   sorry -- the second sentence of that paragraph, I
14   am unaware of any Federal criminal prosecution
15   under the CFAA of conduct resembling the conduct
16   described in the Complaint that resulted in
17   similarly de minimis harm.        I do not expect that
18   the Department would bring a CFAA prosecution
19   based on such facts and de minimis harm.
20                  Speaking in your capacity as a
21   representative of the Department of Justice today,
22   is this statement still true?
23                  MR. SCHWEI:     Again, outside the
24         areas of inquiry.
25                  But go ahead.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 49 of 52

                                                                     Page 149
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  THE WITNESS:     I -- speaking as a
 3         representative of the Department of
 4         Justice, I believe this is still true
 5         today.
 6   BY MS. GOODMAN:
 7         Q.       And does the phrase "Federal criminal
 8   prosecution" in that sentence I just read refer
 9   exclusively to filed charges, or does it include
10   instances in which plea agreements may have been
11   obtained before the filing of charges?
12                  MR. SCHWEI:    Objection: vague,
13         because I think "charges" encompasses
14         plea agreements.
15                  But the witness can explain his
16         understanding.
17                  THE WITNESS:     If I can explain.
18   BY MS. GOODMAN:
19         Q.       Sure.
20         A.       A plea agreement would necessarily
21   require a charge.      And so in this sense, a Federal
22   criminal prosecution would include one which was
23   resolved immediately by plea agreement.
24                  So I -- I would say that would be
25   encompassed within the -- both charges that


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 50 of 52

                                                                     Page 152
 1                30(b)(6) -- JOHN T. LYNCH, JR.
 2   BY MS. GOODMAN:
 3           Q.       You can answer.
 4           A.       I understand them to have roughly the
 5   same -- roughly the same meaning.          "Harmless" is a
 6   none.    "De minimis," here, is somewhat broader
 7   than none, but of the sort that -- of the sort
 8   that would be considered to be minimal, and so
 9   that -- that was the -- that was how I was
10   contemplating it.
11                    So I think that the terms have rough
12   congruence, but "de minimus" might be slightly
13   broader than "harmless."        But I think that they're
14   in the same area.
15           Q.       Okay.   And then moving on to the final
16   sentence of that paragraph, which says, I do not
17   expect the Department would bring a CFAA
18   prosecution based on such facts and de minimis
19   harm.
20                    Is that statement still true?
21           A.       It is true, yeah, it is -- my
22   expectation continues to be that, yes.
23           Q.       And while that statement is true, does
24   it foreclose the possibility that the Department
25   would bring such a prosecution?


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 51 of 52

                                                                     Page 154
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   BY MS. GOODMAN:
 3         Q.       Speaking in your personal capacity, do
 4   you believe that it is impossible for the
 5   Department to bring a CFAA prosecution based on
 6   such facts and de minimis harm?
 7         A.       No, I do not believe it's impossible.
 8                  I'm sorry.
 9         Q.       I think the remainder of my questions,
10   which are just a few, will be all in your personal
11   capacity now.
12         A.       Okay.
13         Q.       Does that statement -- the sentence we
14   were just discussing -- when you say that you do
15   not expect the Department would bring a
16   prosecution, does that statement include your
17   consideration of the fact that -- of the fact of
18   the Plaintiffs' motives in conducting their
19   research?
20                  MR. SCHWEI:    So I think the witness
21         can answer about what he considered.             I
22         don't think he can answer as to what the
23         Department or a prosecutor would
24         consider.
25


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 53-8 Filed 04/22/19 Page 52 of 52

                                                                     Page 161
 1                  C E R T I F I C A T E
 2   WASHINGTON, D.C.
 3        I, Cindy L. Sebo, a Notary Public within and
 4   for the Jurisdiction aforesaid, do hereby certify
 5   that the foregoing deposition was taken before me,
 6   pursuant to notice, at the time and place indicated;
 7   that said witness was by me duly sworn to tell the
 8   truth, the whole truth, and nothing but the truth;
 9   that the testimony of said witness was correctly
10   recorded in machine shorthand by me and thereafter
11   transcribed under my supervision with computer-aided
12   transcription; that the deposition is a true record
13   of the testimony given by the witness; and that I
14   am neither of counsel nor kin to any party in said
15   action, nor interested in the outcome thereof.
16
17
18
19              _________________________________________
20                   Cindy L. Sebo, RMR, CRR, RPR, CSR,
21                      CCR, CLR, RSA, LiveDeposition
22               Authorized Reporter, and Notary Public
23
24
25


                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
